Mr. Justice Smith delivered the opinion of the court. 2. Negligence, § 198*—when contributory negligence a matter of law. Where the facts are admitted and all reasonable minds will agree that the injury was the result of plaintiffs negligence, the court may, as a matter of law, find there was such contributory negligence on plaintiffs part as to defeat a recovery and give the jury a peremptory instruction to that effect. 3. Street railroads, § 97*—when driver of automobile guilty of contributory negligence as matter of law. One who attempts to drive an automobile at a street intersection across a car track in front of a rapidly approaching street car, his view of. which was not obstructed, is guilty of negligence as a matter of law. 4. Street railroads, § 73*—when failure to give signal at street crossing does not overcome contributory negligence. In an action-against a street car "company .to recover for damages caused by the collision of an automobile and a street car at a street crossing, even if the defendant car company did not give the ordinary signals, if plaintiff, by exercising ordinary care, could have avoided the collision and failed to do so, he was guilty of contributory negligence preventing a recovery. 5. Street railroads, § 64*—what insufficient exercise of care in crossing trade at‘Street intersection. In an action against a street railroad company to recover for damage caused by a collision with plaintiffs automobile at a street intersection, a lookout .by plaintiff at a point where he could not have seen for more than sixty feet is not sufficient to establish his exercise of care, but the question of his care depends upon his precautioh when he was at such a distance from the track that he could control his automobile and avoid the danger of the approaching car. 6. Street railroads, § 131*-—when evidence shows contributory negligence in action for damage by collision at street intersection. Evidence in action against a street car company for damage caused by collision at street intersection, examined and held to show plaintiff guilty -of such contributory negligence as to bar recovery.